Exhibit 10.4
EXTENSION AND AMENDMENT AGREEMENT
     THIS EXTENSION AND AMENDMENT AGREEMENT (the “Agreement”) is entered into as
of the 21st day of August, 2008 (the “Effective Date”) by and between Hollywood
Media Corp., a Florida corporation (the “Company”) and Laurie S. Silvers (the
“Executive”).
WITNESSETH:
     WHEREAS, the Executive has served as President of the Company since its
inception, and presently serves in this capacity pursuant to a written
Employment Agreement with the Company entered into as of July 1, 1993, as
amended by that certain Extension and Amendment Agreement entered into as of
July 1, 1998 between the Company and the Executive, by that certain Extension
and Amendment Agreement entered into as of July 1, 2003 between the Company and
the Executive, by that certain Extension and Amendment Agreement entered into as
of May 31, 2004 between the Company and the Executive (collectively, the
“Current Employment Agreement”);
     WHEREAS, absent termination by either party by notice 30 days prior to the
end of the Term of the Current Employment Agreement (which Term is, absent
extension or earlier termination, scheduled to end on December 31, 2008), the
Current Employment Agreement shall automatically renew for an additional year
through December 31, 2009;
     WHEREAS, the Executive possesses intimate knowledge of the business and
affairs of the Company, its policies, methods and personnel;
     WHEREAS, the Board of Directors (the “Board”) of the Company recognizes
that the Executive’s contribution to the growth and success of the Company has
been and will continue to be substantial and desires to assure the Company of
the Executive’s continued employment in an executive capacity and to compensate
Executive therefore;
     WHEREAS, the Board has determined that entering into this Agreement to
renew the Current Employment Agreement will reinforce and encourage the
Executive’s continued attention and dedication to the Company; and
     WHEREAS, the Executive is willing to make her services available to the
Company on the terms and conditions hereinafter set forth.
     NOW, THEREFORE, for and in consideration of this Agreement and the Current
Employment Agreement, and the mutual benefits to be derived hereby and thereby,
and the premises, representations, warranties, covenants and other good and
valuable consideration provided for herein and therein, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows, provided, however, that in the event of any
inconsistency between the Current Employment Agreement and this Agreement, this
Agreement shall take precedence (Unless otherwise expressly defined herein, all
capitalized terms used herein shall have the meanings set forth in the Current
Employment Agreement):

 



--------------------------------------------------------------------------------



 



          1. Confirmation of the Executive’s Duties. The Executive hereby
confirms her duties and commitments set forth in Section 1.2 of the Current
Agreement.
          2. Renewal. This Agreement serves to confirm the agreement of the
Company and the Executive to waive any termination notice right set forth in the
Current Employment Agreement with respect to the Term of the Current Employment
Agreement as scheduled to end on December 31, 2008, and to have the Current
Employment Agreement automatically renew through December 31, 2009 in accordance
with the auto-renew of the Current Agreement, and thereafter automatically renew
upon the terms of the Current Agreement.
          3. Deletion of Section 2.4 Earn-Out Provision. Section 2.4 — Earn-Out
Provision of the Current Employment Agreement is hereby deleted in its entirety.
          4. Survival. Other than as specifically set forth above, no provision
of this Agreement shall be deemed to enlarge, alter or amend the terms or
provisions of the Current Employment Agreement. Except as provided in this
Agreement, all other provisions, terms and benefits set forth in the Current
Employment Agreement shall remain in full force and effect.
          5. Counterparts. This Agreement may be executed in counterparts, each
of which, when executed, shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have or have caused their respective
duly authorized representatives to execute this Agreement as of the Effective
Date.

            COMPANY:


HOLLYWOOD MEDIA CORP.,
a Florida corporation
      By:   /s/ Mitchell Rubenstein         Mitchell Rubenstein
Chief Executive Officer                EXECUTIVE:
      /s/ Laurie S. Silvers       Laurie S. Silvers           

 